DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendment dated 01/12/2022 has been entered.

EXAMINER’S AMENDMENT
As discussed in a telephone conversation with Walter Tencza on 27 April 2022, the application has been amended as follows: 
Claim 1:
In the 19th line of the claim replace --an attachment device-- with “a magnet”
Claim 2:
In the 11th and 12th lines of the claim replace --an attachment device-- with “a magnet”
Claim 3:
In the 3rd line of the claim replace --the attachment device-- with “the magnet”
Claim 9:
In the 20th line of the claim replace --an attachment device-- with “a magnet”
Claim 11:
In the 2nd line of the claim replace --the surrounding window surface-- with “at least one of the one or more surfaces of the window”
Claim 14:
In the 11th-12th line of the claim replace --an attachment device-- with “a magnet”
Claim 15:
In the 3rd line of the claim replace --the attachment device-- with “the magnet”
Claim 18:
In the 3rd and 4th lines of the claim, replace each of two instances of --the attachment device-- with “the magnet”
Claim 19:
Claim 19 is cancelled, as all of its limitations are met in the amended claim 1.
Claim 20:
Claim 20 is cancelled, as all of its limitations are met in the amended claim 2.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1.
Magnetically attaching window covering panels are known in the art as evidenced by US Pat. 4,272,934 – Cowden.
Centrally mounted attachments of various types for window covering panels are known in the art as evidenced by PG Pub. US 2009/0151276 A1 – Debes and US 2018/0258688 A1 – Jones. (For detailed descriptions, see previous office action.)
However, the limitations “wherein the first central mount includes a front slot, a rear slot, a front face, and a rear face, which is opposite the front face of the first central mount; and 
wherein the rear face of the first central mount is configured to be attached to a window surface of the one or more window surfaces so that the front face of the first central mount is below both the front slot and the rear slot of the first central mount and so that the upper board component is configured to be at least partially placed in the rear slot of the first central mount so that the upper board component at least partially sits in the rear slot of the first central mount, and the lower board component simultaneously is configured to be placed below the front and rear slots of the first central mount so that the lower board component becomes attached to a magnet which is below the front and rear slots of the first central mount, and within the front face of the first central mount.”
In combination with the limitations “A window covering apparatus comprising: 
an upper board component and a lower board component; and 
one or more central mounts, which engage one or more window surfaces of a window outside of one or more glass panels of the window, and which are configured to releasably attach the said upper board component and the said lower board component to the one or more window surfaces of the window in any one of a half open shutter state or a fully closed shutter state, and to allow the upper board component and the lower board component to be detached from the one or more window surfaces in a fully open shutter state; 
wherein the one or more central mounts include a first central mount;” is not taught in the prior art.

Claims 2-8 and 18 are allowable as containing allowable subject matter from allowed claim 1.

Regarding claim 9.
Magnetically attaching window covering panels are known in the art as evidenced by US Pat. 4,272,934 – Cowden.
Centrally mounted attachments of various types for window covering panels are known in the art as evidenced by PG Pub. US 2009/0151276 A1 – Debes and US 2018/0258688 A1 – Jones. (For detailed descriptions, see previous office action.)
However, the limitations “wherein the first central mount includes a front slot, a rear slot, a front face, and a rear face, which is opposite the front face of the first central mount; and 
wherein the rear face of the first central mount is configured to be attached to a window surface of the one or more window surfaces so that the front face of the first central mount is below both the front slot and the rear slot of the first central mount and so that the upper board component is configured to be at least partially placed in the rear slot of the first central mount so that the upper board component at least partially sits in the rear slot of the first central mount, and the lower board component simultaneously is configured to be placed below the front and rear slots of the first central mount so that the lower board component becomes attached to a magnet which is below the front and rear slots of the first central mount, and within the front face of the first central mount.”
In combination with the limitations “A method comprising the steps of: attaching one or more central mounts of a window covering apparatus to one or more surfaces of a window outside of one or more glass panels of the window; wherein the window covering apparatus includes an upper board component and a lower board component; and wherein the one or more central mounts are configured to releasably attach the said upper board component and the said lower board component to the one or more window surfaces of the window in any one of a fully closed shutter state or a half open shutter state, and to allow the upper board component and the lower board component to be detached from the one or more window surfaces of the window in a fully open shutter state, wherein the one or more central mounts include a first central mount;” is not taught in the prior art.

Claims 10-17 are allowable as containing allowable subject matter from allowed claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634